Citation Nr: 1138916	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-38 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to July 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In May 2009, the Veteran presented testimony at a hearing with an Acting Veterans Law Judge.  Subsequently, that judge left employment with the Board.  The Board offered the Veteran another opportunity for a hearing, and she requested to have a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in the order that the request was received. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


